Case 2:19-cv-00662-JNP-DBP Document 13-4 Filed 10/07/19 PageID.60 Page 1 of 2




Richard F. Ensor (10877)
Michael C. Barnhill (12439)
MICHAEL BEST & FRIEDRICH, LLP
2750 East Cottonwood Parkway, Suite 560
Cottonwood Heights, Utah 84121
Telephone: (801) 833-0500
Facsimile: (801) 931-2500
rfensor@michaelbest.com
mcbarnhill@michaelbest.com

Attorneys for Plaintiff, AVT New Jersey, L.P.


                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


 AVT NEW JERSEY, L.P., a Utah limited
 partnership,
                                                        ORDER GRANTING PLAINTIFF’S
                            Plaintiff,                MOTION FOR ALTERNATIVE SERVICE

 v.
                                                                 Civil No. 2:19-cv-00662-JNP
 CUBITAC CORP., a New York corporation,
 and YOEL WEISS, a citizen of New York,                              Judge Jill N. Parrish


                            Defendants.


       Based upon the motion of Plaintiff AVT New Jersey, L.P. (“Plaintiff”), and good cause

showing therefor, it appears that Defendant Cubitac Corp and Defendant Yoel Weiss are

attempting to avoid service. This Court believes that service by first class mail and certified mail

to 48 Bakertown Road, Unit 415, Monroe, New York 10950 is a means of notice that is

reasonably calculated, under all the circumstances, to apprise Defendant Weiss, both as an

officer of Defendant Cubitac Corp. and as an individual and named defendant, of the pendency

of this action to the extent reasonably possible or practical.
Case 2:19-cv-00662-JNP-DBP Document 13-4 Filed 10/07/19 PageID.61 Page 2 of 2




       IT IS HEREBY ORDERED that Plaintiff send the summons, complaint, and this order

granting alternative service to Defendant Yoel Weiss at 48 Bakertown Road, Unit 415, Monroe,

New York 10950. Service will be complete upon mailing.

                ***** THIS ODER WILL BECOME EFFECTIVE UPON
               THE COURT’S ELECTRONIC SIGNATURE AND ENTRY
                 AS NOTED ON THE TOP OF THE FIRST PAGE *****
